


110 HR 2619 IH: To direct the Secretary of Transportation to make a grant

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2619
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Johnson of
			 Illinois (for himself, Mr.
			 Shimkus, and Mr. Roskam)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To direct the Secretary of Transportation to make a grant
		  for the establishment and operation of an ethanol anti-idling power unit
		  research program.
	
	
		1.Ethanol anti-idling power
			 unit research program
			(a)In
			 generalThe Secretary of
			 Transportation shall make a grant to an eligible grantee to establish and
			 operate an ethanol anti-idling power unit research program described in
			 subsection (b).
			(b)DescriptionAn
			 ethanol anti-idling power unit research program for which a grant may be made
			 under this section shall be designed—
				(1)to develop an
			 ethanol-powered solid oxide fuel cell power system;
				(2)to demonstrate
			 uses of ethanol as a source of energy;
				(3)to optimize the
			 use of ethanol fuel cell power systems that are capable of being retrofitted
			 into existing vehicles and incorporated into new vehicle designs;
				(4)to facilitate
			 commercial uses of ethanol fuel cell power systems in vehicles, such as
			 long-haul trucks, transit vehicles, and school buses;
				(5)to reduce the
			 Nation’s dependence on imported transportation fuels, improve environmental
			 quality;
				(6)to encourage
			 further development of the domestic ethanol and fuel cell industries;
				(7)to develop
			 technology to use ethanol in place of diesel fuel; and
				(8)to reduce
			 greenhouse gas emissions and energy consumption currently attributed to idling
			 of commercial vehicles.
				(c)Eligible
			 granteeIn this section, the term eligible grantee
			 means a research organization that—
				(1)is described in
			 section 501(c)(3) of the Internal Revenue Code and exempt from tax under
			 section 501(a) of such Code;
				(2)has performed
			 energy-related research or energy-related research support activities;
			 and
				(3)owns and maintains
			 a state-of-the-art energy research facility.
				(d)ApplicationsThe
			 Secretary shall prescribe such terms and conditions as the Secretary determines
			 to be appropriate for the content and structure of an application for a grant
			 under this section.
			(e)Reporting
			 requirementsAt least once a year, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report on the projects undertaken by an eligible grantee to which a grant is
			 made under this section and the progress made in advancing the purposes of this
			 section.
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 our this section $2,500,000 for each of fiscal years 2009 through 2011. Such
			 funds shall remain available until expended.
			
